Citation Nr: 1011525	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  97-26 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
varicose veins of the left leg.

2.  Entitlement to a rating higher than 10 percent for 
hemorrhoids.




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty in the military from 
October 1967 to October 1971.

This appeal to the Board of Veterans' Appeals (Board) 
originated from July 1996 and February 1998 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.  The July 1996 decision 
denied, among others, the Veteran's claim for a disability 
rating higher than 10 percent for the varicose veins of his 
left leg.  Whereas the February 1998 decision, in part, 
increased the rating for his hemorrhoids from zero to 10 
percent, but denied an even higher rating.  See AB v. Brown, 
6 Vet. App. 35, 38-39 (1993) (indicating the Veteran is 
presumed to be seeking the highest possible rating unless he 
expressly indicates otherwise).

In his August 1997 substantive appeal (on VA Form 9), the 
Veteran requested a hearing at the RO with the Board.  But in 
a more recent February 1999 statement, he withdrew that 
hearing request.  See 38 C.F.R. § 20.704(e) (2009).

In August 2001, the Board issued a decision denying the 
Veteran's claims for higher ratings for his hemorrhoids and 
left leg varicose veins.  He appealed the Board's decision to 
the U.S. Court of Appeals for Veterans Claims (Court or 
CAVC).  In January 2003, the Court vacated the Board's 
decision and remanded the case to the Board for further 
development and readjudication, taking into consideration 
matters raised in its order.  The Court entered judgment in 
March 2003.

The Secretary of VA appealed the Court's decision to the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court).  And in an April 2004 order, granting the Secretary's 
motion, the Federal Circuit vacated the Court's decision and 
remanded the case to the Court for further proceedings 
consistent with Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004), insofar as taking into account the rule of prejudicial 
error.

In September 2004, after considering arguments the Secretary 
of VA had risen in a supplemental brief, the Court again 
vacated the Board's August 2001 decision, but only to the 
extent it had denied higher ratings for the hemorrhoids and 
left leg varicosities, and remanded these claims to the Board 
for further development and readjudication in compliance with 
directives specified.  In December 2004, the Secretary again 
appealed the Court's decision to the Federal Circuit, 
resulting in a stay of the proceedings.  It was not until 
March 2008 that the Federal Circuit lifted the stay of the 
proceedings and summarily affirmed the Court's September 2004 
judgment vacating the Board's August 2001 decision.  

To comply with the mandates by the Federal Circuit and the 
Court, the Board remanded the claims to the RO in December 
2008, via the Appeals Management Center (AMC), to have the 
Veteran's hemorrhoids and varicose veins reexamined to 
reassess their severity and to provide him proper notice to 
comply with the Veterans Claims Assistance Act (VCAA) of 
2000.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008).

On remand, the AMC sent the Veteran this required VCAA notice 
in January 2009 and, after giving him time to submit 
additional evidence and/or argument in response, had him 
reexamined for VA compensation purposes in May 2009.  
After considering the results of his VA examination and an 
additional statement he had submitted in July 2009, the AMC 
sent him a supplemental statement of the case (SSOC) in 
January 2010 continuing to deny his claims for higher 
ratings.  The AMC has since returned the file to the Board 
for further appellate consideration of these claims.

In this decision the Board is readjudicating the claim for a 
rating higher than 10 percent for the left leg varicosities.  
However, because it requires still further development, the 
Board is again remanding the remaining claim for a rating 
higher than 10 percent for the hemorrhoids to the RO via AMC.




FINDING OF FACT

The Veteran's left leg varicosities cause some pain and 
discomfort, but are located below the knee and do not involve 
persistent edema.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent 
for the varicose veins of the left leg.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1-4.14, 4.104, 
Diagnostic Code 7120 (1998); 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the increased-rating claim for varicose veins of the 
left leg has been properly developed for appellate review.  
The Board will then address this claim on its merits, 
providing relevant statutes, regulations, and case law, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the VCAA, VA has duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
try and obtain; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).



These VCAA notice requirements apply to all five elements of 
a service-connection claim, including the downstream 
disability rating and effective date elements.  
See Dingess/Hartman, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).

As already alluded to, in December 2008 the Board remanded 
the claims, in part, to provide the Veteran this required 
notice - including this Dingess notice.  The remand also was 
to provide him other notice then required by 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  And as also 
already alluded to, on remand the AMC provided him this 
additional notice in January 2009.  This letter notified him 
of the type of evidence required to substantiate his claim 
for a higher rating and apprised him of his and VA's 
respective responsibilities in obtaining this supporting 
evidence.  The letter also included the necessary information 
concerning how VA determines disability ratings and effective 
dates, see Dingess, supra, and explained that medical or lay 
evidence must show a worsening or increase in severity of the 
disabilities and the effect this worsening or increase has on 
his employment and daily life, so as to also comply with 
Vazquez-Flores, 22 Vet. App. at 48.

Notably, since providing that additional notice concerning 
Vazquez, the holding in that case has been overturned.  In 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), the 
Federal Circuit Court vacated and remanded important aspects 
of the Veterans Court's holding in Vazquez, as well as a 
related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, 
at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal 
Circuit concluded that "the notice described in 38 U.S.C. § 
5103(a) need not be Veteran specific."  Similarly, "while a 
Veteran's 'daily life' evidence might in some cases lead to 
evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  

Thus, the Federal Circuit held, "insofar as the notice 
described by the Veterans Court in Vazquez requires the VA to 
notify a Veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgments."  Vazquez, 
2009 WL 2835434, at 10.

It further deserves mentioning that, although that January 
2009 VCAA notice letter was not issued prior to initially 
adjudicating the Veteran's claim, which is the preferred 
sequence, see Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II), since providing that notice the AMC 
has readjudicated the claim in the January 2010 SSOC, 
including considering any additional evidence submitted or 
otherwise obtained in response to that additional notice.  
This is important to point out because the Federal Circuit 
Court has clarified that a SSOC can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the statement of the case (SOC) 
or supplemental SOC (SSOC).  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  Consequently, the Board finds that VA has 
fulfilled its duty to notify obligations under the VCAA.  See 
Shinseki v. Sanders, 129 S. Ct. 1626 (2009) (indicating that, 
as the pleading party, it is the Veteran's burden, not VA's, 
to show there is a VCAA notice error and that it is 
prejudicial, meaning outcome determinative).

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA has obtained all relevant 
medical and other records he identified, including following 
and as a result of the Board remanding the claims in December 
2008 partly for this reason, to obtain any additional records 
that might be pertinent to the claim.  Also as requested in 
the Board's December 2008 remand, he was afforded VA 
compensation examinations to reassess the severity of his 
left leg varicosities, the most recent of which was in May 
2009.  See Caffrey v. Brown, 6 Vet. App. 377 (1994) 
(holding that a contemporaneous medical examination is 
required for an 
increased-rating claim).  Accordingly, the Board finds there 
was substantial compliance with its December 2008 remand 
directives in all of these respects.  See Stegall v. West, 11 
Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146- 
47 (1999).

Consequently, no further development is needed to meet the 
requirements of the VCAA or Court.


II.  Whether the Veteran is Entitled 
to a Rating Higher than 10 Percent 
for the Varicose Veins of his Left 
Leg

The service treatment records show that varicose veins 
involving the Veteran's left leg were discovered in January 
1971 while being treated for a pulled hamstring.  
Consequently, in an August 1972 decision, the RO granted 
service connection and assigned an initial 0 percent (i.e., 
noncompensable) rating for the varicosities on this leg.  In 
May 1980 the RO increased the rating to 10 percent, which has 
remained in effect ever since.

In December 1995, the Veteran filed a claim for a rating 
higher than 10 percent for his varicose veins of the left 
leg.  Disability ratings are determined by applying the 
criteria set forth in VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in the Veteran's 
favor.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).



But the Court also has explained that, in determining the 
present level of disability, it may be necessary to "stage" 
the rating if the factual findings show distinct time periods 
where the service-connected disability has exhibited symptoms 
that would warrant different ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased-rating claim is on the evidence 
concerning the state of the disability from one year before 
the claim was filed until VA makes a final decision on the 
claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

Varicose veins are evaluated under 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7120.  During the pendency of this 
lengthy appeal, the criteria used for evaluating the severity 
of cardiovascular disabilities, including varicosities, were 
amended, effective January 12, 1998.  See 62 Fed. Reg. 65207 
(1997).  The Board is required to consider the claim in light 
of both the former and revised schedular rating criteria to 
determine whether an increased rating for the Veteran's 
varicose veins of the left leg is warranted.  But VA's Office 
of General Counsel has determined that the amended rating 
criteria, if more favorable to the claim, can only be applied 
prospectively for periods from and after the effective date 
of the regulatory change.  See VAOPGCPREC 3-2000 (Apr. 10, 
2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  See also 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 
7-2003 (Nov. 19, 2003).

Under the old version of DC 7120, a 10 percent rating was 
warranted for a moderate disability, with varicosities of the 
superficial veins below the knees, and symptoms of pain and 
cramping on exertion, unilateral or bilateral.  A 20 percent 
rating was assigned if the disability was moderately severe, 
involving superficial veins above and below the knee, with 
varicosities of the long saphenous, ranging in size from one 
to two centimeters in diameter, with symptoms of pain or 
cramping on exertion, without involvement of the deep 
circulation.  A 40 percent rating was assigned for a severe 
disability, involving superficial veins above and below the 
knee, with involvement of the long saphenous, ranging over 2 
centimeters in diameter, marked distortion and sacculation, 
with edema and episodes of ulceration, no involvement of deep 
circulation.  And lastly, a 50 percent rating was assigned if 
the disability was pronounced, with secondary involvement of 
the deep circulation, as demonstrated by Trendelenburg's and 
Perthe's tests, with ulceration and pigmentation.  38 C.F.R. 
§ 4.104, DC 7120 (prior to January 12, 1998).

Under the new version of DC 7120, effective January 12, 1998, 
a 10 percent rating is assigned for varicose veins manifested 
by intermittent edema of an extremity or aching and fatigue 
in a leg after prolonged standing or walking, with symptoms 
relieved by elevation of the extremity or compression 
hosiery.  A 20 percent rating is warranted for persistent 
edema, incompletely relieved by elevation of an extremity, 
with or without beginning stasis pigmentation or eczema.  A 
40 percent rating is warranted for persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating is warranted for persistent 
edema or subcutaneous induration, stasis pigmentation or 
eczema, and persistent ulceration.  A 100 percent rating is 
warranted for massive, board-like edema with constant pain at 
rest.   These ratings are for involvement of a single 
extremity.  38 C.F.R. § 4.104, DC 7120 (2009).

Applying these criteria to the facts of this case, the Board 
finds no basis to assign a disability rating higher than 10 
percent for the Veteran's varicose veins of the left leg.  In 
particular, a higher rating is not warranted under the old 
criteria because no varicose veins have been observed above 
the left knee, and a higher rating is not warranted under the 
new criteria because there is no evidence of persistent edema 
involving the left lower extremity.  See 38 C.F.R. § 4.104, 
DC 7120 (prior to and since January 12, 1998).

The relevant evidence concerning this issue includes three VA 
examination reports, each of which provides compelling 
evidence against the claim for a rating higher than 10 
percent.  A February 1996 VA examination report includes the 
Veteran's complaints of discomfort, fatigue, and swelling in 
his left leg.  But the examiner noted that the problems were 
"more subjective than objective in the findings."  
A physical examination revealed varicosities of both legs, 
with more involvement of the left lower extremity, which 
primarily involved the lesser saphenous system, the popliteal 
space area, as well as the superior aspect.  No swelling was 
observed.  The examiner noted that the varicose veins were 
being treated supportively and would probably not progress or 
require immediate surgical intervention. 

Next, an August 2000 VA examination report notes that no 
varicosities were seen or palpated on the left lower 
extremity.  Edema also was not present.   The diagnostic 
impression was "left varicosities observed for and not 
found."  And the third VA examination performed in May 2009 
noted there was no edema of the left ankle and no 
varicosities above the left knee.  The only findings were two 
varicosities coursing across the anterior tibial region - 
i.e., below the knee.  However, the examiner did not see or 
detect any varicosities on the medial aspect of the calf or 
thigh along the greater saphenous or the lesser saphenous 
distributions.  In other words, the only varicosities were 
below the left knee.  The examiner characterized these 
findings as minimal varicose vein disease involving the left 
lower extremity, with no associated ankle edema or 
hyperpigmentation.  

Based on the foregoing, a disability rating higher than 10 
percent is not warranted for the Veteran's varicose veins of 
the left lower extremity under either the old or the new 
criteria.  A higher rating is not warranted under the old 
criteria because all of the Veteran's veins are located below 
the knee.  In this regard, the February 1996 VA examination 
report notes that the Veteran's left leg varicosities 
involved the lesser (short) saphenous system and the 
popliteal space area, both of which are below the knee.  
Neither the long saphenous vein nor the femur vein was 
mentioned.  In addition, the August 2000 VA examination 
revealed no varicosities, either above or below the knee, 
while the May 2009 VA examination revealed mild varicosities 
below the left knee.  In sum, since there is no evidence that 
the Veteran has varicose veins above his left knee, a rating 
higher than 10 percent is not warranted under the old 
criteria.  See 38 C.F.R. § 4.104, DC 7120 (prior to 
January 12, 1998).

A rating higher than 10 percent also is not warranted under 
the new criteria because there is no evidence of persistent 
edema of the left lower extremity.  The Veteran has reported 
swelling (i.e., edema) of the left lower extremity, 
particularly after prolonged standing or walking.  This was 
reported in his original claim as well as during his first VA 
examination in February 1996.  However, all three VA 
examination reports indicate there was no swelling of the 
left lower extremity at the time of examination.  

The Veteran is competent - even as a layman, to testify that 
he has experienced swelling of his left lower extremity, 
since this is an observable symptom.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Furthermore, the Board does not 
find his statements concerning this to be incredible.  
Rather, the requirement of persistent edema is simply not 
shown as evidenced by the fact that three VA compensation 
examiners observed no objective indication of swelling or 
edema in this extremity during their evaluations of the 
Veteran.  So in the absence of persistent edema of the left 
lower extremity, a rating higher than 10 percent is not 
warranted under the new criteria.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against a disability rating 
higher than 10 percent for the Veteran's varicose veins of 
the left leg.  And as the preponderance of the evidence is 
against the claim, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).  
Accordingly, the appeal of this claim is denied.

III.  Consideration of an Extra-schedular Evaluation

The Board also finds that the schedular 10 percent ratings 
assigned is not inadequate, such that the claim should be 
referred to the Under Secretary for Benefits or the Director 
of Compensation and Pension Service for consideration of an 
extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1).  
In other words, there is no evidence that his disability due 
to varicose veins of the left leg has independently caused 
marked interference with employment or has required frequent 
periods of hospitalization so as to render impractical the 
application of the regular schedular standards.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).



The Veteran has not been hospitalized for this disability; 
rather, his evaluation and treatment have been entirely on an 
outpatient basis.  And he has been able to maintain his job 
as a mail carrier for the U.S. Postal Service for many years, 
with no indication, for example, of less than satisfactory 
performance appraisals, demotions, extended medical leave, or 
things of this sort.  Indeed, the May 2009 VA examination 
report includes a medical opinion indicating that, despite 
his disabilities, the Veteran is able to continue working.  
Under these circumstances, this case do not warrant an extra-
schedular referral.  See Thun v. Peake, 22 Vet. App. 111 
(2008); see also 38 C.F.R. § 4.1 (generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability).  As the Court 
reiterated in Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993), the disability rating, itself, is recognition that 
industrial capabilities are impaired.


ORDER

The claim for a rating higher than 10 percent for the 
varicose veins of the left leg is denied.




REMAND

The Board finds that additional evidentiary development is 
needed before it can adjudicate the remaining claim for a 
rating higher than 10 percent for hemorrhoids.  

After this case was recertified to the Board, the Veteran 
submitted a record from the Little Rock VA Medical Center 
(VAMC) showing he had recently received emergency room 
treatment for his hemorrhoids in February 2009.  Since he did 
not submit a waiver of initial RO/AMC consideration of this 
additional evidence, and this claim is being remanded for 
other reasons, as noted below, the RO/AMC should consider 
this additional evidence when readjudicating this claim.  
See 38 C.F.R. §§ 19.31, 19.37, 20.800, 20.1304(c) (2007); see 
also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).

This February 2009 emergency room treatment record also 
indicates that other outstanding VA treatment records exist 
that similarly have not been considered.  While this record 
notes that he had received emergency room treatment for 
hemorrhoids at the Little Rock VAMC, the actual records of 
this treatment have not been obtained, or any concerning any 
additional evaluation or treatment he may have received in 
the more than one year since.  The RO/AMC, therefore, should 
obtain these additional treatment records prior to appellate 
review.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); 
see also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's (AOJ's)] failure to 
consider records which were in VA's possession at the time of 
the decision, although not actually in the record before the 
AOJ, may constitute clear and unmistakable error.").  See 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has 
constructive, if not actual, notice of the existence of these 
additional VA treatment records).



Accordingly, this claim is REMANDED for the following 
additional development and consideration:

1.  Contact the Little Rock VAMC and 
request all medical records pertaining 
to the Veteran's treatment for 
hemorrhoids since February 2009, 
including any emergency room treatment 
in February 2009.  If these records are 
unavailable or the search for these 
records otherwise yields negative 
results and further attempts to obtain 
these records would be futile, then 
this must be clearly documented in the 
claims file and the Veteran 
appropriately notified.  See 
38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 
3.159(c)(2), (e)(1).

2.  Then, in light of the additional 
evidence, readjudicate the claim for a 
rating higher than 10 percent for 
hemorrhoids.  If this claim is not 
granted to the Veteran's satisfaction, 
send him a SSOC and give him an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of this 
remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


